DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 43, 54, and 59 recite “in response to a determination of the current value of the count being greater than the predetermined value, starting an inhibit timer.” The specification does not explicitly disclose this limitation. This limitation is claimed based on the Applicant’s interpretation of disclosures in non-consecutive paragraphs (paragraphs 357, 361, and 377-379) of the specification. 
In page 8 of Remark, the Applicant cited paragraphs 361 and 378 for support of the limitation. In particular, the Applicant states that, “Para. [0361] states that, ‘if when the UE compares the value of its transition indication counter to the predetermined maximum number of further transition indications permitted . . . , the value of the transition indication counter is greater than this predetermined maximum number, then the UE will not subsequently send further transition indications to the network.’ Para. [0378] states that ‘the use of this inhibit timer is combined with the state transition-based inhibition as follows: . . . inhibit the transmission of more than a defined number of transition indications subsequent to a previous transition that was the result of the UE having previously transmitted a transition indication.’” The Examiner believes the Applicant misinterpreted the citations. The specification’s paragraphs 361 and 378 are more likely to disclose a feature taught by Young reference which has the same assignee as the current application. Young’s paragraphs 67-69 state that, “a maximum number of messages per time-window (e.g. ‘no more than 15 messages every 10 minutes’) may be used/specified.” Thus, the inhibit timer equates to the 10 minutes interval (timer to inhibit transmission of more than defined number of messages within an interval) and the 15 messages equates to “a defined number of transition indications subsequent to a previous transition that was the result of the UE having previously transmitted a transition indication” as disclosed in paragraph 378.
Thus, the specification does not provide support for limitation of “in response to a determination of the current value of the count being greater than the predetermined value, starting an inhibit timer.”
Based on the rationale and interpretation above, claims 43, 54, and 59 are determined to contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.
Claims 44-53, 55-58, and 60-62 are rejected for their dependency of the independent claims above.

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
In page 7 of Remark, regarding the Double Patenting rejection, the Applicant argues that the amendments overcome the current Double Patenting rejection. The Examiner notes that since the amendments have 35 U.S.C. 112(a) issue, the Double Patenting rejection is held in abeyance until the 112(a) issue is resolved. 
In pages 7-9 of Remark, regarding independent claims, the Applicant argues that Young fails to teach each of the maximum number of messages includes “a cause field indicating a packet switched (PS) data session end.” The Examiner respectfully disagrees.
Young’s paragraphs 60, 127, 128 disclose UE sets and sends “Signaling Connection Release Indication Cause” to the network. Paragraphs 125 and 137 disclose setting and sending the message with cause field for every message under abnormal condition. Thus, it would have been obvious to include  Signaling Connection Release Indication Cause” in every message to the network under abnormal condition.
In pages 7-9 of Remark, regarding 35 U.S.C. 103 rejection of the claims, the Applicant argues that Young fails to teach “in response to a determination of the current value of the count being greater than the predetermined value, starting an inhibit timer.” The Examiner agrees. The amendment, however, is not allowable due to the 35 U.S.C. 112(a) issue above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshitsugu et al. (US Pub. No. 2006/0195727) discloses counting messages and timer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             

/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466